Citation Nr: 1828846	
Decision Date: 05/18/18    Archive Date: 05/23/18

DOCKET NO.  15-03 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.


ATTORNEY FOR THE BOARD

C. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from September 1984 to September 1994.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In June 2015, the Veteran testified before a Decision Review Officer (DRO) at the RO.  A transcript of the hearing is of record.

The Board observes that in a substantive appeal received in February 2018, the Veteran indicated that he wanted to appeal the issue regarding the lumbosacral spine.  However, such issue is not currently on appeal.  The Veteran is advised that, effective March 24, 2015, VA amended its regulations to require that all claims governed by VA's adjudication regulations be filed on a standard form prescribed by the Secretary.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2016).  If the appellant would like to pursue any additional claims, he should do so pursuant to these new requirements.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets the delay, however additional development is required prior to adjudicating the hearing loss claim.

In testimony provided during the June 2015 DRO hearing, the Veteran reported that he received treatment from the VA for his hearing loss disability.  In a subsequent April 2015 supplemental statement of the case, VA treatment records from November 2014 to June 2015 were identified as evidence reviewed by the RO.  However, such records have not been associated with the electronic claims file.  Additionally, in the substantive appeal received in February 2018, the Veteran reported that his last audiological evaluation was conducted on October 1, 2017.  VA audiological records dated in September 2017 and December 2017 were attached as exhibits to the substantive appeal.  The October 2017 hearing evaluation was not provided and has not been associated with the electronic claims file.  

Therefore, on remand, outstanding VA treatment records must be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should undertake the necessary efforts to obtain any outstanding VA medical records pertinent to the Veteran's claims, to specifically include medical records since December 2013.

2.  After the development requested has been completed, and after conducting any additional development deemed necessary, the AOJ should readjudicate the claim, considering all the evidence of record.  If the benefit sought remains denied, the AOJ must provide the appellant with a supplemental statement of the case and afford him an appropriate period of time for response.  Thereafter, if indicated, the case should be returned to the Board for appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
DAVID GRATZ
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

